Citation Nr: 0424994	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, currently rated separately as 10 percent for 
degenerative joint disease and 20 percent for internal 
derangement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking a higher rating for his internal 
derangement and degenerative joint disease of the right knee.  
VA records demonstrate the veteran has been issued a brace 
for the right knee.  VA examination reports of June 2002 and 
July 2003 noted the veteran walked with an antalgic gait on 
the right side.  The veteran testified at a videoconference 
before the undersigned Veterans Law Judge that if he does not 
use the brace his knee gives out and will cause him to fall.  
(T-4).  The veteran has consistently indicated he has 
increased pain in the right knee from standing and walking.  
The VA examination reports of July 2003 and June 2002 do not 
reflect the degree to which the veteran's impairment of the 
right knee is increased with use.  See 38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When 
an examination report does not include sufficient detail it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since August 2003 for 
his right knee disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his degenerative 
joint disease and internal derangement of 
the right knee.  The claims folder should 
be made available to the examiner for 
review before the examination.  Range of 
motion should be reported in degrees of 
arc with a specific notation as to the 
point at which pain is elicited.  The 
examiner is asked to comment on whether 
there is any additional limitation of 
motion or other functional limitation of 
the right knee due to pain, weakness, 
excess fatigability, incoordination, and, 
to the extent possible, flare-ups of pain 
or other symptoms.  The examiner should 
also describe any instability in the 
knee.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




